I find myself unable to agree with the majority and respectfully dissent. As I read this record, the sole and only purpose of keeping the property within the corporate limits is for the purpose of collecting taxes from the property owners. This court has held time and again that, if the real purpose of *Page 1319 
the city in seeking to hold the territory within the corporate limits is to derive income therefrom by way of taxation, then the land should be relieved of this burden.
In view of this, I would reverse the case.
I am authorized to state that Mr. Justice ANDERSON joins in this dissent.